Name: COMMISSION REGULATION (EC) No 662/97 of 16 April 1997 laying down to what extent applications for issue of export licences submitted during April 1997 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product
 Date Published: nan

 17. 4 . 97 I EN I Official Journal of the European Communities No L 100/45 COMMISSION REGULATION (EC) No 662/97 of 16 April 1997 laying down to what extent applications for issue of export licences submitted during April 1997 for beef and veal products which may benefit from special import treatment in a third country may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 ('), as last amended by Regulation (EC) No 266/97 (2), and in par ­ ticular Article 12 (8 ) thereof, Whereas Regulation (EC) No 1445/95 lays down, in Article 12, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79 (3), as last amended by Regulation (EEC) No 3434/87 (4); Whereas Regulation (EEC) No 2973/79 fixed the quant ­ ities of meat which might be exported on special terms for the second quarter of 1997; whereas export licences for beef and veal were not required, HAS ADOPTED THIS REGULATION: Article 1 No applications for export licences for beef and veal referred to in Regulation (EEC) No 2973/79 have been lodged for the second quarter of 1997. Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Article 12 of Regulation (EC) No 1445/95 during the first 10 days of the third quarter of 1997 the total quantity available being 3 713 tonnes . Article 3 This Regulation shall enter into force on 17 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 143 , 27 . 6 . 1995, p. 35 . 2) OJ No L 45, 15 . 2. 1997, p. 1 . I 3 ) OJ No L 336, 29 . 12 . 1979, p . 44 . (4) OJ No L 327, 18 . 11 . 1987, p. 7 .